Case 0:18-cv-61117-BB Document 91 Entered on FLSD Docket 10/09/2018 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION


 STEVEN BENTON AUBREY and                      )
 BRIAN EDWARD VODICKA,                         )
                                               )
                        Plaintiffs,            )
                                               )       Case No. 18-cv-61117-BLOOM-VALLE
        v.                                     )
                                               )
 D MAGAZINE PARTNERS, L.P.                     )
 d/b/a D MAGAZINE, MAGAZINE                    )
 LIMITED PARTNERS, L.P.,                       )
 ALLISON MEDIA, INC.,                          )
 JAMIE L. THOMPSON,                            )
 ROBERT L. ERMATINGER, JR.,                    )
 SCOTT ROBERT SAYERS,                          )
 STEPHEN CHARLES SCHOETTMER,                   )
 ERIC VAUGHN MOYE,                             )
 DALLAS POLICE DEPARTMENT,                     )
 CITY OF DALLAS,                               )
 MELINDA CHRISTINE URBINA,                     )
 DALLAS COUNTY SHERIFF’S DEPT.,                )
 DALLAS COUNTY, TEXAS, and                     )
 DOES 1-10,                                    )
 all of whose true names are unknown ,         )
                                               )
                Defendants.                    )
                                               )


        DEFENDANTS D MAGAZINE PARTNERS, L.P. F/K/A MAGAZINE LIMITED
      PARTNERS, ALLISON MEDIA, INC., AND JAMIE L. THOMPSON’S CERTIFICATE
        OF INTERESTED PERSONS AND CORPORATE DISCLOSURE STATEMENT

        Pursuant to the Court’s September 18, 2018 Order (Dkt. 70) and Rule 7.1 of the Federal

 Rules of Civil Procedure, Defendants D Magazine Partners, L.P. (formerly known as Magazine

 Limited Partners), Allison Media, Inc. and Jamie L. Thompson hereby disclose the following

 persons and entities that may have a financial interest in the outcome of this case:
Case 0:18-cv-61117-BB Document 91 Entered on FLSD Docket 10/09/2018 Page 2 of 4



        1.      D Magazine Partners, L.P.

        2.      Allison Media, Inc.

        3.      Jamie L. Thompson

        4.      Robert L. Ermatinger, Jr.

        5.      Scott Robert Sayers

        6.      Stephen Charles Schoettmer

        7.      Eric Vaughn Moye

        8.      City of Dallas, Texas

        9.      Melinda Christine Urbina

        10.     Dallas County, Texas

        11.     Steven Aubrey

        12.     Brian Vodicka

        Pursuant to Rule 7.1, neither Allison Media, Inc. nor D Magazine Partners, L.P. have a

 parent corporation, and no publicly-traded corporation owns 10 percent or more of either entity’s

 stock. Thompson is an individual, and Rule 7.1 is therefore inapplicable to her.




                                                 2
Case 0:18-cv-61117-BB Document 91 Entered on FLSD Docket 10/09/2018 Page 3 of 4




                                           Respectfully submitted,

                                           /s/ Dana J. McElroy
                                           Dana J. McElroy, Esq.
                                           dmcelroy@tlolawfirm.com
                                           Florida Bar No.: 845906
                                           Thomas & LoCicero PL
                                           915 Middle River Drive, Suite 309
                                           Ft. Lauderdale, Florida 33304
                                           Telephone: 954.703.3416
                                           Facsimile: 954.400.5415

                                           Thomas J. Williams (admitted pro hac vice)
                                           thomas.williams@haynesboone.com
                                           Texas Bar No.: 21578500
                                           HAYNES AND BOONE, LLP
                                           301 Commerce Street, Suite 2600
                                           Fort Worth, Texas 76102
                                           Telephone: (817) 347-6600
                                           Telecopier: (817) 347-6650

                                           Jason P. Bloom (admitted pro hac vice)
                                           jason.bloom@haynesboone.com
                                           Texas Bar No.: 24045511
                                           Stephanie Sivinski (admitted pro hac vice)
                                           stephanie.sivinski@haynesboone.com
                                           Texas Bar No.: 24075080
                                           HAYNES AND BOONE, LLP
                                           2323 Victory Avenue, Suite 700
                                           Dallas, Texas 75219
                                           Telephone: (214) 651-5000
                                           Telecopier: (214) 651-5940

                                           ATTORNEYS FOR DEFENDANTS D
                                           MAGAZINE PARTNERS, L.P. f/k/a
                                           MAGAZINE LIMITED PARTNERS, L.P.,
                                           ALLISON MEDIA, INC., and
                                           JAMIE L. THOMPSON




                                       3
Case 0:18-cv-61117-BB Document 91 Entered on FLSD Docket 10/09/2018 Page 4 of 4



                                 CERTIFICATE OF SERVICE

        I, the undersigned counsel, hereby certify that on October 9, 2018, I electronically

 filed the foregoing document with the Clerk of Court using the CM/ECF. I also certify that the

 foregoing document is being served on this date to all other counsel or pro se parties listed

 below, either via transmission of electronic filing generated by CM/ECF or in some other

 authorized manner for those counsel or parties who are not authorized to receive electronically

 Notice of Electronic filing.

 Steven Benton Aubrey, Pro Se
 2601 NW 3rd Avenue
 Wilton Manors, FL 33311
 (512) 666-8004 (Telephone)
 defamationperse@gmail.com

 Brian Edward Vodicka
 2601 NW 3rd Avenue
 Wilton Manors, FL 33311
 (512) 666-8004 (Telephone)
 defamationperse@gmail.com

                                                   /s/ Dana J. McElroy
                                                   Dana J. McElroy




                                               4
